Citation Nr: 0710470	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  04-35 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder, including post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from April 1969 to 
January 1973.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 2003 decision of the Atlanta, Georgia, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
that decision, the RO determined that new and material 
evidence had been received to reopen a claim of service 
connection for PTSD.  The RO then denied service connection 
for PTSD on the merits.  

In a September 1999 decision, the Board denied service 
connection for PTSD.  Therefore, the claim can only be 
reopened upon submission of new and material evidence.  As 
noted above, in the May 2003 rating decision, the RO reopened 
the claim for service connection for PTSD and thereafter 
denied it on a the merits.  However, the Board is required to 
conduct an independent new and material evidence analysis in 
claims involving final rating decisions.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Accordingly, the 
Board has stated the issue as it appears on the title page of 
this decision.

A hearing was held in December 2006 at the RO before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is of record.  

The issue of service connection for PTSD is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In a decision dated in September 1999, the Board denied 
the veteran's claim of entitlement to service connection for 
PTSD.

2.  Evidence received since that decision is neither 
cumulative nor redundant, relates to an unestablished fact, 
and raises a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The September 1999 decision of the Board denying service 
connection for PTSD is final.  38 U.S.C.A. § 7104 (West 
2002).

2.  The evidence received since that decision is new and 
material and this claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As explained below, the Board has found the evidence and 
information currently of record to be sufficient to 
substantiate the appellant's application to reopen the claim 
of service connection for PTSD.  Given the favorable outcome, 
no prejudice to the veteran could result from this 
adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).  As such, the Board is satisfied that VA has complied 
with both the notification and duty to assist requirements to 
the extent necessary to reopen the claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kent v. Nichlson, 20 Vet. 
App. 1 (2006).  

A decision of the RO, or Board, is final and binding on the 
veteran if not timely appealed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is received the claim shall be reopened and the 
former disposition of the claim reviewed.  

In this case, the veteran submitted his petition to reopen 
his claim of service connection for a psychiatric disorder, 
including PTSD, since August 29, 2001.  According to the 
definition since August 29, 2001, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board denied service connection for PTSD in September 
1999.  The Board determined that the veteran had presented no 
medical evidence of a diagnosis of PTSD.  That decision of 
the Board is the last final denial of that claim on any 
basis.  

Medical evidence added to the record since the Board's 
September 1999 decision includes reports pertaining to 
treatment at a VA outpatient facility where, in November 2000 
and in May 2001, clinicians rendered a diagnosis of PTSD.  As 
well, in a statement dated in May 2005, Pennie R. Markus, a 
mental health clinician, diagnosed PTSD.  

Consequently, the evidence added to the record since the 
Board's September 1999 decision provides a "more complete 
picture of the circumstances surrounding the origin of the 
veteran's disability."  That evidence relates to an 
unestablished fact necessary to substantiate the claim of 
service connection for PTSD and raises a reasonable 
possibility of substantiating the claim.  As such, that 
evidence is new and material and sufficient to reopen his 
previously denied claim.  See Hodge, supra.


ORDER

New and material evidence has been received to reopen the 
claim of service connection for a psychiatric disorder, 
including PTSD; to that extent, the appeal is granted.  


REMAND

In verifying the occurrence of claimed inservice stressors, 
the question of the existence of an event claimed as a 
recognizable stressor must be resolved by adjudicatory 
personnel.  See Zarycki v. Brown, 6 Vet. App. 91 (1993), and 
West v. Brown, 7 Vet. App. 70 (1994).  If the adjudicators 
conclude that the record establishes the existence of such an 
event, then the case should be referred for a medical 
examination to determine (1) the sufficiency of the stressor, 
(2) whether the remaining elements required to support the 
diagnosis of PTSD have been met, and (3) whether there is a 
link between currently diagnosed PTSD and a recognized 
stressor or stressors in service.  38 C.F.R. § 3.304(f) 
(2006).

The veteran's principal alleged stressor involves having 
witnessed either one or two incidents of a plane crashing 
into the ship on which he was stationed off the coast of 
Vietnam; however, that alleged stressor has not been 
verified.  The veteran had active military service from April 
1969 to January 1973.  A citation from a navy commanding 
officer indicates that the veteran served aboard the USS 
Ranger from November 19, 1970 to May 18, 1971.  A search of a 
records archive showed no documented crashes of planes into 
either the USS Kitty Hawk or the USS Ranger during the entire 
period when the veteran served on active duty.  

The veteran's second stressor involves having witnessed 
numerous "man overboards" during his time aboard ship.  In 
his VA Form 9, received in September 2004, he reported that, 
despite the numerous "man overboards," he could not 
remember any names, as these sailors were not attached to his 
unit.  A search of a records archive demonstrated one episode 
pertinent to the veteran's alleged stressor/s of having 
witnessed a "man overboard."  Specifically, there is an 
account of an event listed as an accident "aboard" the USS 
Ranger on March 5, 1971, when the veteran was presumably 
serving on that vessel.  

The account states that, "[w]hile on Yankee Station, a 
member of the carrier's flight deck force was blown over the 
side during launching operations.  The USS Towers, providing 
plane-guard service for the USS Ranger, quickly sped to the 
scene, rescued the sailor, and returned him to his ship."  
The Board believes that the March 5, 1971 "man overboard" 
incident must be regarded as the veteran's one verified 
stressor.

Although some clinicians have diagnosed the veteran with PTSD 
resulting from claimed inservice stressors, none of veteran's 
alleged stressors had yet been verified.  As explained, the 
March 5, 1971 "man overboard" incident has been verified.  
The remaining question of whether the veteran's corroborated 
stressor is sufficient to have resulted in a diagnosis of 
PTSD is a medical question that must answered by qualified 
medical personnel.  See Cohen v. Brown, 10 Vet. App. 128 
(1997).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
psychiatric examination to determine 
whether he has PTSD resulting from a 
verified experience during service.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  All indicated 
testing should be conducted.

a.  Prior to the examination, identify 
for the examiner that only the March 5, 
1971, "man overboard" episode has been 
established as a stressor by the record.

b.  The examiner should conduct the 
examination with consideration of the 
current diagnostic criteria for PTSD.  If 
a diagnosis of PTSD is appropriate, the 
examiner should specify (1) whether the 
lone alleged stressor found to be 
established by the evidence of record was 
sufficient to produce PTSD; (2) whether 
the remaining diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between the current symptomatology 
and the in-service stressor sufficient to 
produce PTSD.  Any opinions expressed by 
the examiner must be accompanied by a 
complete rationale. 

2.  Ensure the medical opinion responds 
to the above inquiry.  If not, take 
corrective action.  38 C.F.R. § 4.2; See 
also Stegall v. West, 11 Vet. App. 268 
(1998).

3.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the benefit sought on appeal is not 
granted to the claimant's satisfaction, 
send him and his representative an 
appropriate supplemental statement of the 
case (SSOC) and give them time to respond 
before returning the case to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


